                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANGELA DELORES SAUNDERS,                           2:20-CV-13337

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                          ORDER GRANTING IN PART
THE HOME DEPOT, INC.,
                                              MOTION TO STAY
                  Defendant.              PROCEEDINGS (ECF NO. 10)
                                           AND MOTION TO EXTEND
                                          TIME TO FILE (ECF NO. 13)


     Plaintiff’s counsel has requested both a 90-day stay of all

proceedings (ECF No. 10) and an extension of time to file a motion for
reconsideration (ECF No. 13). Having considered the reasons outlined in
Plaintiff’s motions as well as concerns of judicial economy, the Court will

GRANT a 45-day stay of all proceedings. Plaintiff is directed to file any
motion for reconsideration no later than August 13, 2021.


     SO ORDERED.

Dated: June 30, 2021           s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE
